Citation Nr: 1517254	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for a gallbladder disorder.

4.  Entitlement to service connection for kidney lesions and stones.

5.  Entitlement to service connection for a disorder characterized as a body stress rash release and trauma.

6.  Entitlement to service connection for polymyalgia rheumatic.

7.  Entitlement to service connection for a bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for fibromyalgia.

11.  Entitlement to service connection for a bilateral foot disorder (claimed as plantar fasciitis, a posterior tibial tendon disorder, hammertoes, and fat pad atrophy).

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to service connection for renal failure.

14.  Entitlement to service connection for obstructive sleep apnea.

15.  Entitlement to service connection for cardiomyopathy with automatic implantable cardioverter defibrillator (AICD).

16.  Entitlement to service connection for chronic skeletal atrophy (claimed also as herniated/compressed discs).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968 and from February 1972 to October 1972.  The Veteran also served with a reserve component from March 24, 1970, to March 26, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 and October 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A review of the record on appeal reveals that in February 2014 the Veteran made a claim of service connection for residuals of an in-service traumatic brain injury (TBI).  However, this claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The claims of service connection for erectile dysfunction, fibromyalgia, a bilateral foot disorder, hypertension, renal failure, obstructive sleep apnea, cardiomyopathy, and chronic skeletal atrophy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written statement received by the Board in July 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claims of service connection for type 2 diabetes mellitus, a liver disorder, a gallbladder disorder, kidney lesions and stones, a disorder characterized as a body stress rash release and trauma, and polymyalgia rheumatic.

2.  Bilateral hearing loss had its onset in service.

3.  Tinnitus had its onset in service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for a liver disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for a gallbladder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for kidney lesions and stones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for a disorder characterized as a body stress rash release and trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim of service connection for polymyalgia rheumatic have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

8.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in a written statement received by the Board in July 2014, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of service connection for type 2 diabetes mellitus, a liver disorder, a gallbladder disorder, kidney lesions and stones, a disorder characterized as a body stress rash release and trauma, and polymyalgia rheumatic.  The Board finds that this statement clearly articulated the Veteran's intent to withdraw from appellate status these issues and it was received by VA prior to the issuance of a final decision as to these issues.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.

The Service Connection Claims

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  He maintains that they were caused by his exposure to noise/trauma during the first two to three years of military service and his problems were thereafter exacerbated by his later military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with bilateral hearing loss as defined by VA as well as tinnitus.  See private audiological examination graph from the Hearing Resource Center of Poway dated in September 2009; treatment record from Patrick J. Fitzgerald, MD, dated in September 2009; and VA treatment record dated in April 2010.  Moreover, the Veteran's DD 214s show he served in the Air Force.  In addition, the Board finds the Veteran's lay statements regarding sustaining acoustic trauma during his military service in the Air Force is sufficient proof of the injury because it is consistent with the nature of his military service.  See Davidson.  Additionally, the Board finds the Veteran's lay testimony regarding having ongoing problems with hearing people talk and with ringing in his ears since his active duty service is likewise both competent and credible evidence of an ongoing problem with these disabilities since service because his symptoms are observable by a lay person and the onset of his disabilities is consistent with his service.  See Davidson.  Furthermore, the November 2010 VA examiner opined that the Veteran's right ear hearing loss and tinnitus were at least as likely as not caused by or a result of his military service and these medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Lastly, while the November 2010 VA examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of his military service, the Board does not find this opinion to be probative evidence because it is based solely on negative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Accordingly, the Board finds that the most probative evidence of record as to the Veteran's claim of service connection for left ear hearing loss is his competent and credible lay claims regarding having continued problems since active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, since all of the Hickson elements have been met, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

ORDER

The appeal of the denial of the claim of service connection for type 2 diabetes mellitus is dismissed.

The appeal of the denial of the claim of service connection for a liver disorder is dismissed.

The appeal of the denial of the claim of service connection for a gallbladder disorder is dismissed.

The appeal of the denial of the claim of service connection for kidney lesions and stones is dismissed.

The appeal of the denial of the claim of service connection for a disorder characterized as a body stress rash release and trauma is dismissed.

The appeal of the denial of the claim of service connection for polymyalgia rheumatic is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As to all the remaining issues on appeal the Board finds that a remand is required because, while the record shows that the Veteran attended an April 8, 2014, personal hearing at the RO, the transcript from that hearing has not been associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 19.9 (2014).

Also as to all the remaining issues on appeal the Board finds that a remand is required because, while the record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits in March 2013, neither a request for these records or the records themselves appears in the claims file.  See 38 U.S.C.A. § 5103A(b); Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  

While the appeal is in remand status, any outstanding VA and private treatment record, including from the San Diego VA Medical Center, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the claim of service connection for erectile dysfunction, the Board also finds that a remand is required to obtain a medical opinion as to its relationship to his service-connected posttraumatic stress disorder (PTSD), to include the medications he takes for this psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.310 (2014).

As to the claim of service connection for a bilateral foot disorder, the Board also finds that a remand is required to obtain a medical opinion as to its relationship to his military service given the history of foot problems reported at the June 1968 service examination, the current diagnosis of foot disorders, and the Veteran's competent claims regarding, in substance, injuring his feet while on active duty and having ongoing problems since that time.  See 38 U.S.C.A. § 5103A(d); McLendon.

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the transcript from the Veteran's April 8, 2014, personal hearing at the RO.  

If the hearing transcript cannot be located, notify the Veteran of this fact and offer him the opportunity to have another personal hearing at the RO.  

2.  Associate with the claims file all of the Veteran's records on file with the SSA in connection with his March 2013 disability award. 

3.  Associate with the claims file the Veteran's post-December 2013 treatment records from the San Diego VA Medical Center.  

4.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and electronically associate with the claims file any outstanding private treatment records. 

5.  Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service and post-service complaints, diagnoses, or treatment for erectile dysfunction, fibromyalgia, a bilateral foot disorder, hypertension, renal failure, obstructive sleep apnea, cardiomyopathy, and chronic skeletal atrophy.  Provide them a reasonable time to submit this evidence.  

6.  Then schedule the Veteran for genitourinary examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's erectile dysfunction is related to or had its onset in service?

(b) Is it at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated (i.e., permanently worsened) by his service connected PTSD, to include the medications he takes for this psychiatric disorder? 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then schedule the Veteran for a podiatric examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current foot disorders?

In this regard, the examiner must specifically say if the Veteran has or no longer has plantar fasciitis, a posterior tibial tendon disorder, hammertoes, and fat pad atrophy.

(b) As to each diagnosed foot disorder, is it at least as likely as not that it is related to or had its onset in service, to include any injury during any period of ACDUTRA or INACDUTRA?

(c) As to each diagnosed foot disorder, if the record shows that it developed prior to any of the Veteran's periods of active duty, the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened) by any subsequent period(s) of active duty? 

In providing the requested opinions, the examiner should take into account the history of foot trouble the Veteran reported at the June 1968 examination as well as the subsequent service treatment records.

The examination report must include a complete rationale for all opinions expressed.  

8.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing secondary service connection, and citation to all evidence added to the claims file since the December 2012 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


